EXHIBIT 31.1 SECTION CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Julie Smolyansky, certify that: 1. I have reviewed this Amendment No. 1 on Form 10-K/A to the annual report on Form 10-K of Lifeway Foods, Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Date: October 3, 2014 By: /s/ Julie Smolyansky Julie Smolyansky Chief Executive Officer, President and Director
